Citation Nr: 1725197	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-04 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as a result of an undiagnosed illness.

2.  Entitlement to an earlier effective date for the grant of service-connection for PTSD.

3.  Entitlement to an earlier effective date for the grant of service-connection for chronic cervical strain.

4.  Entitlement to an earlier effective date for the grant of service-connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to an earlier effective date for the grant of service-connection for sciatic radiculopathy of the right lower leg.

6.  Entitlement to an initial rating higher than 70 percent for service-connected PTSD.

7.  Entitlement to an initial rating higher than 10 percent for chronic lumbar sprain with intervertebral disc syndrome.

8.  Entitlement to an initial rating higher than 10 percent for right lower leg sciatic radiculopathy.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Whether the withholding of 20 percent fees from the Veteran's June 2016 award for payment of attorney was proper.


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1981 to March 1982 and from October 1990 to August 1991, with additional service in the Army National Guard.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2015, and June 2016 determinations of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Decatur, Georgia; Atlanta, Georgia; and Fargo, North Dakota.  Jurisdiction resides with the RO in Atlanta, Georgia.  In October 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is located in the Virtual VA electronic file.

This matter was before the Board in December 2014, and March 2016, and has since been returned for further appellate review.  Most recently, the March 2016 decision granted entitlement to service connection for degenerative disc disease of the lumbar spine; granted an initial rating of 20 percent for radiculopathy of the right upper extremity prior to August 23, 2011 and a 40 percent rating thereafter; denied an initial rating higher than 10 percent for service-connected right shoulder disability prior to August 23, 2011 and assigned a 20 percent rating effective August 23, 2011 and a 40 percent rating effective October 9, 2014.  The remaining issue of entitlement to service-connection for headaches was remanded and has since been returned for further appellate review.

The claims for earlier effective dates for the grants of service-connection for PTSD, chronic cervical strain, chronic lumbar sprain with intervertebral disc syndrome, and sciatic radiculopathy of the right lower leg; higher ratings for PTSD, chronic lumbar sprain with intervertebral disc syndrome, and right lower leg sciatic radiculopathy; a TDIU; and whether the withholding of 20 percent from the Veteran's award for attorney fees was proper are addressed in the REMAND portion below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The Veteran's cervicogenic headaches are etiologically related to his service-connected cervical strain with degenerative joint disease, status post cervical fusion.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervicogenic headaches, as secondary to service-connected cervical strain with degenerative joint disease, status post cervical fusion, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.  

Law and Analysis

The Veteran seeks service connection for headaches, which he asserts are etiologically related to injuries sustained on active duty or are the result of an undiagnosed illness.  In this regard, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board assesses the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At to his October 2014 hearing testimony, the Veteran reported injuring his right shoulder throwing sandbags, and experiencing headaches starting the next day.  He reported being told by his treating physician at the time that he had a strain that was the cause of his headaches.  On an April 1991 report of medical history, the Veteran reported frequent or severe headache.  There are no other reports of headache symptoms in service.  His VA and private treatment records are wholly silent for complaints of headaches, or treatment for a headache condition.  

At a June 2016 VA headache examination, the Veteran reported injuring his shoulder near the base of his cervical spine while lifting sandbags in 1990.  He reported that he was placed on a physical profile for 30 days that prohibited standing or lifting gear above the shoulders.  The profile was discontinued after 30 days, at which time he reported that his chronic headache condition first began.  He described headaches that worsened the longer he was off his physical profile and noted that his ongoing chronic headaches began at the back of the head and radiated to the front.  The examiner noted that the Veteran's headaches were preceded by neck and shoulder injuries.  The examiner explained that the Veteran's headaches were most likely cervicogenic headache (a headache originating or related to the neck).  Dorland's Illustrated Medical Dictionary 333, 770 (32d ed. 2012) (defining "cervico" and "genic").  While the examiner opined that the Veteran's headaches were unrelated to the sandbag injury or his Southwest Asia service, the examiner did not address whether the Veteran's cervicogenic headaches were related to his service-connected cervical spine condition.  [The Veteran is service-connected for cervical strain with degenerative joint disease, status post cervical fusion, and residuals of right shoulder injuries stemming from the sandbag injury.]  
In light of the above, the Board finds entitlement to service connection for headaches on a secondary basis is warranted.  The Veteran has testified that his headaches first began following the sandbag injury at the base of his cervical spine and shoulder.  The Veteran was granted service-connection for degenerative changes of the cervical spine as those changes manifested within one year of the Veteran's separation from service in 1991.  That time frame is congruent with the Veteran's report of onset of headache symptoms, as evidenced by the 1991 report of medical history where the Veteran indicated frequent, severe headaches.  Further, the Veteran reported being told by a physician at the time that his headaches were likely related to the strain from the sandbag injury.  The Board acknowledges that the medical opinion of record weighs against the claim, and that the post-service medical records are silent for headache complaints or treatment.  In this regard, the Board notes that headaches are a fairly common condition, and not necessarily a condition for which one seeks frequent treatment.  At a minimum, the evidence is in equipoise as to whether the Veteran's headaches are etiologically related to his period of service, and accordingly the benefit of the doubt must be resolved in the Veteran's favor.  Thus, entitlement to service connection for cervicogenic headaches, as secondary to service-connected cervical strain with degenerative joint disease, status post cervical fusion, is granted.  38 C.F.R. §§ 3.102, 3.303, 3.310 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cervicogenic headache, as secondary to the service-connected cervical strain with degenerative joint disease, status post cervical fusion, is granted.  


REMAND

With regard to the remaining claims, remand is required for issuance of a statement of the case.  The Veteran filed timely notice of disagreements in February 2016, June 2016, and May 2017 to November 2015 and June 2016 rating decisions, challenging the disability ratings and effective dates assigned for service-connected PTSD, chronic cervical strain, chronic lumbar sprain with intervertebral disc syndrome, and right lower extremity radiculopathy; and the denial of entitlement to a TDIU.  In June 2016, the Veteran also disagreed with the administrative determination to withhold 20 percent of the Veteran's award stemming from the March 2016 Board decision for payment of attorney fees.  To date, a statement of the case has not been issued addressing those issues.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The June 2016 rating decision enacted the Board's March 2016 determinations regarding the disability ratings and effective dates for rating increases for radiculopathy of the right upper extremity and right shoulder strain.  To the extent the Veteran disagreed with the disability ratings and the effective dates assigned for those increases in his May 2017 notice of disagreement, he did not file a notice of appeal to the United States Court of Appeals for Veterans Claims (CAVC) within the appeal period and so the Board's March 2016 decision as enacted by the June 2016 rating decision on those issues is final.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to earlier effective dates for the grant of service-connection for PTSD, chronic cervical strain, chronic lumbar sprain with intervertebral disc syndrome, and sciatic radiculopathy of the right lower leg; entitlement to higher initial ratings for PTSD, chronic lumbar sprain with intervertebral disc syndrome, and right lower leg sciatic radiculopathy; entitlement to a TDIU; and whether the withholding of 20 percent from the Veteran's award for attorney fees.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that these matters will not be returned to the Board for appellate consideration unless he perfects his appeal by filing a substantive appeal after receipt of the SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


